Exhibit 10.1
SALLIE MAE
EMPLOYEE STOCK PURCHASE PLAN
Amended and Restated as of February 15, 2008

1.   PURPOSE

     The purpose of the Sallie Mae Employee Stock Purchase Plan (the “Plan”) is
to motivate employees of SLM Corporation (formerly USA Education, Inc., renamed
on May 17, 2002) (the “Corporation”) and designated subsidiaries listed in
Appendix A (collectively the “Employers”) to achieve corporate goals and to
encourage equity ownership in the Corporation in order to increase proprietary
interest in the Corporation’s success.

2.   ADMINISTRATION

  (a)   The Plan shall be administered by the Sallie Mae Employee Stock Purchase
Plan Committee (the “Committee”), which shall be appointed by the Corporation’s
Board of Directors. In addition to its duties with respect to the Plan, the
Committee shall have full authority, consistent with the Plan, to interpret the
Plan, to promulgate such rules and regulations with respect to the Plan as it
deems desirable, to delegate its responsibilities hereunder to appropriate
persons and to make all other determinations necessary or desirable for the
administration of the Plan. All decisions, determinations and interpretations of
the Committee shall be binding upon all persons.     (b)   The rights to
purchase stock (“Options”) that are granted under this Plan shall constitute
non-qualified stock options that are not intended to qualify under Section 423
of the Internal Revenue Code of 1986, as amended from time to time (the “Code”).
However, the Plan is intended to comply with Section 409A of the Code and will
be interpreted in a manner intended to comply with Section 409A of the Code.

3.   SHARES SUBJECT TO THE PLAN

     The stock that may be purchased under the Plan is common stock, $.20 par
value, of the Corporation. The aggregate number of shares that may be purchased
as of February 15, 2008, is 1,082,739 (which represents the original number of
1,250,000 shares authorized under the Plan, which pursuant to Paragraph 4,
increased to 4,375,000 shares on account of a January 2, 1998 stock split;
decreased by 1,500,000 on November 6, 2002; increased from 2,857,000 shares to
8,625,000 shares on account of a June 23, 2003 stock split; decreased by
1,000,000 shares on May 19, 2005; and decreased by the total number of shares
purchased since the Plan’s inception 6,542,261) and are subject to any further
adjustment pursuant to Paragraph 4. Such shares may be previously-issued stock
reacquired by the Corporation, authorized, but unissued stock, or stock that is
purchased on the open market by the Corporation.
     If at any time the number of shares to be purchased in an Offering Period,
as defined in Paragraph 5(c), causes the total number of shares offered under
the Plan to exceed the above stated limit, then the number of shares that may be
purchased by each Participant in that Offering Period shall be reduced pro rata.

4.   ADJUSTMENTS FOR CHANGES IN CAPITALIZATION

     If any change is made in, or other events occur with respect to, the
Corporation’s stock subject to the Plan or subject to any Option granted under
this Plan without receipt of consideration by the Corporation (through merger,
consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, extraordinary cash dividend,
stock split, liquidating dividend, combination of shares, exchange of shares,
change in corporate structure or other transaction not involving the receipt of
consideration by the Corporation, each an “Adjustment Event”), the Plan shall be
adjusted in the class(es) and maximum number of securities subject to the Plan
pursuant to Section 3 and the outstanding Options granted under this Plan shall
be maintained in the same equivalent economic position with respect to the
class(es) and number of securities and price per share of Corporation stock
subject to such outstanding Options. The Committee shall be responsible for
determining whether an Adjustment Event has occurred for purposes of this
Section 4. If an Adjustment Event has occurred, the Committee shall make such
adjustments as described herein, and its determination shall be final, binding
and conclusive. No fractional interests shall be issued under the Plan based on
such adjustments. The Committee shall not make any adjustment pursuant to this
Section 4 that would cause an Option that is otherwise exempt from Section 409A
of the Code to become subject to Section 409A of the Code, or that would cause
an Option that is subject to Section 409A of the Code to fail to satisfy the
requirements of Section 409A of the Code.

5.   DEFINITIONS

  (a)   Eligible Compensation. The term “Eligible Compensation” shall mean the
regular salary and hourly wages (calculated at the regular hourly rate,
including payments for sick leave, vacation, paid time-off, holidays, jury duty,
bereavement and other paid leaves of absence). In addition commissions paid by
an Employer to a Participant during the Offering Period are considered “Eligible
Compensation.” “Eligible Compensation” shall not include other

Page 1 of 7



--------------------------------------------------------------------------------



 



SALLIE MAE
EMPLOYEE STOCK PURCHASE PLAN
Amended and Restated as of February 15, 2008

      forms of compensation such as Short-term Disability payments, severance
payments, incentive compensation, and overtime pay.     (b)   Entry Date. The
term “Entry Date” shall mean the first day of each Plan Year, except that for
eligible employees hired after the first day of any Plan Year and on or prior to
July 1st, the initial “Entry Date” shall mean the first day of the month
following their commencement of employment with the Corporation or an Employer.
Notwithstanding the foregoing, with respect to eligible employees hired by APG,
“Entry Date” shall mean the first day of each Plan Year, except that for any
such eligible employee hired by APG after the first day of any Plan Year and on
or prior to July 1st, the initial “Entry Date” shall mean the first day of the
month following three consecutive months of their employment.     (c)   Offering
Period. The term “Offering Period” shall mean the 12-month period beginning with
the first day of each Plan Year, except that for eligible employees hired after
the first day of any Plan Year and on or prior to July 1st, the initial
“Offering Period” shall mean the period beginning with the first day of the
month in which benefits are otherwise effective following their commencement of
employment with the Corporation or an Employer and ending on the immediately
following January 31st.     (e)   Plan Year. The Plan will follow a twelve month
cycle starting each February 1st and ending the next January 31st, except for
the short Plan Year beginning February 15, 2008 and ending January 31, 2009.    
(e)   Purchase Date. The term “Purchase Date” shall mean the last day of an
Offering Period, except if the New York Stock Exchange is closed on the last day
of an Offering Period, the Purchase Date shall mean the immediately preceding
trading day on the New York Stock Exchange.     (f)   Participant. The term
“Participant” shall mean an eligible employee who elects to participate in the
Plan pursuant to Paragraph 9.

6.   ELIGIBILITY

     All regular full-time APG employees and all regular full-time and part-time
employees working 24 or more hours per week of the Corporation shall be eligible
to participate in the Plan on their Entry Date; provided, however, that such
eligible employees complete the enrollment procedures established by the
Committee prior to the enrollment deadline for such Entry Date. Notwithstanding
the prior sentence, the following individuals shall not be eligible to
participate in the Plan:

  (a)   any individual whose services are performed for the Employer pursuant to
a contract between the Employer and another entity, and whom the Employer treats
as a leased employee;     (b)   any individual that the Employer treats as an
independent contractor;     (c)   temporary employees;     (d)   members of the
Boards of Directors of the Corporation and of the Employers, unless otherwise
eligible as described above; and     (e)   International employees; and     (f)
  any part-time employees employed by APG.

7.   PURCHASE PRICE

     The Purchase Price per share shall be equal to the fair market value of a
share of common stock on the first business day of the Plan Year on which the
New York Stock Exchange is open, less 15 percent of such fair market value.
Unless otherwise determined by the Board of Directors of the Corporation or the
Committee, the fair market value of a share of common stock on a particular date
shall be deemed to be the closing price of a share of common stock as recorded
by the New York Stock Exchange Composite Transaction Tape on such date or, if no
closing price has been recorded on such date, on the day immediately following
the day on which such a closing price was recorded.

8.   OPTION TO PURCHASE STOCK

Page 2 of 7



--------------------------------------------------------------------------------



 



SALLIE MAE
EMPLOYEE STOCK PURCHASE PLAN
Amended and Restated as of February 15, 2008
     Prior to each Entry Date, the Corporation will offer eligible employees the
opportunity to elect to participate in the Plan. Each eligible employee who
elects to participate will receive an Option to purchase on the Purchase Date
the number of full and/or fractional shares of common stock at the Purchase
Price.

9.   ENROLLING IN THE PLAN

     An eligible employee may elect to participate in the Plan by completing the
enrollment procedures established by the Committee before the enrollment
deadline announced for each Entry Date.
     A Participant shall elect a percentage to be deducted regularly from his or
her Eligible Compensation on an after-tax basis provided that the Participant
must elect an initial payroll deduction of no less than one percent (1%) and no
more than twenty-five percent (25%) of his or her Eligible Compensation, not to
exceed $7,500 per Offering Period. Only whole percentages may be elected.
     A Participant may elect to change his or her payroll deduction percentage
on a biweekly basis, as limited by Paragraph 12.
     Unless a Participant changes his or her payroll deduction percentage or
ceases participation in the Plan in accordance with Paragraphs 12 and 13, a
Participant’s payroll deductions, as limited by Paragraph 10, and his or her
initial enrollment elections will continue until the end of the Offering Period.
A Participant must complete the enrollment procedures established by the
Committee each Offering Period.

10.   DEPOSITS

     Pursuant to the enrollment procedures established by the Committee,
after-tax payroll contributions to the Plan will be deposited to an interest
bearing omnibus account established for the Plan at the Sallie Mae Bank, a
related party. No other types of deposits may be made. Accrued interest for the
Plan will be based on the money market annual yield rate published in the Wall
Street Journal “Bonds, Rates & Yields” section on the 25th of each month.

11.   INDIVIDUAL BALANCES

     Individual balances are record kept at Sallie Mae, Inc. by the Committee’s
designates. Effective the 1st business day of each month, the accrued Plan
interest will be allocated to Participants based on the individual balances on
the last business day of the previous month. When applicable, the interest
earned by each Participant for the calendar year will be reported on IRS Form
1099-DIV.

12.   MINIMUM AND MAXIMUM CONTRIBUTIONS

     A Participant must elect an initial payroll deduction of no less than one
percent (1%) and no more than twenty-five percent (25%) of his or her Eligible
Compensation, not to exceed $7,500 per Offering Period. A Participant may change
his or her contribution during the Offering Period, including changing to zero
percent. Contributions other than by payroll deductions are not permitted. Only
whole percentages are allowed.

13.   WITHDRAWALS FROM THE PLAN

     A Participant may make one withdrawal during each Offering Period under the
terms and procedures established by the Committee. The withdrawal must be for
the total amount of contributions and interest on record at the time the
transaction is processed. The funds will be distributed to the employee through
their regular payroll check as soon as practicable but no later than thirty
(30) days from the date the withdrawal request is submitted. If a Participant
receives a withdrawal during an Offering Period, he or she shall no longer
participate in the Plan for the remainder of such Offering Period. An eligible
employee who has ceased participation in the Plan may enter the Plan for the
next Offering Period by following the enrollment procedures established by the
Committee, subject to Paragraph 9.

14.   STOCK PURCHASES

     In accordance with the applicable procedures established by the Committee,
the Corporation shall exercise all options to Purchase shares which each
Participant is entitled to. The Corporation shall withhold a sufficient number
of shares to cover his or her applicable taxes on any gains, which is the
difference between the value of shares purchased at the discount price and

Page 3 of 7



--------------------------------------------------------------------------------



 



SALLIE MAE
EMPLOYEE STOCK PURCHASE PLAN
Amended and Restated as of February 15, 2008
the market value of those shares on the purchase date. Taxes in the required
amount will be paid to the appropriate government agency(ies).
If the Purchase Price exceeds the fair market value per share on the Purchase
Date, no shares will be purchased. The individual balances will be distributed
to the Participant’s via payroll.
     The common stock purchased on the Purchase Date will be issued and credited
to a brokerage account established by the Corporation on behalf of the
Participant (the “Stock Account”) as soon as administratively practicable after
such Purchase Date. A Participant may sell any or all shares held in his/her
Stock Account unless restricted from trading in Corporation Stock at that time.

15.   TERMINATION OF EMPLOYMENT

  (a)   In the event that a Participant’s employment terminates for any reason
including retirement, total and permanent Disability, or death, before the
applicable Purchase Date, participation in the Plan shall terminate immediately
and as soon as practicable and no later than January 1st following the
Participant’s termination of employment, the Participant or the Participant’s
beneficiary(ies) or estate if no beneficiary is elected will be paid in cash the
value of his or her Individual Balance. A Participant who transfers employment
between Employers shall not be deemed to have terminated employment for the
purposes of this Paragraph.     (b)   For the purposes of this Paragraph, total
and permanent Disability shall mean, except as may otherwise be required by
Section 409A of the Code, a period of disability during which a Participant
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months as determined by the Social Security Administration; or
(ii) the Participant begins to receive income replacement benefits under the
Corporation’s Long-term Disability policy. The determination of the Committee as
to an individual’s Disability and the date thereof shall be conclusive on all of
the parties.     (c)   For the purposes of this Paragraph, an employee will be
considered to terminate on account of retirement if he or she is at least the
normal retirement age under Corporations’ qualified pension plan at the time of
termination of employment.     (d)   A termination of employment shall not be
deemed to have occurred for purposes of any provision of the Plan providing for
the payment of any amounts or benefits subject to Code Section 409A upon or
following a termination of employment unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of the Plan, references to a “termination”,
“termination of employment” or like terms shall mean “separation from service”.
If Participant is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then with
regard to any payment or the provision of any benefit that is specified as
subject to this Section 15(c) or that is otherwise considered deferred
compensation under Code Section 409(A) payable on account of a “separation from
service,” such payment or benefit shall be made or provided at the date which is
the earlier of (i) the expiration of the six (6)-month period measured from the
date of such “separation from service” of Participant, and (ii) the date of
Participants death (the “Delay Period”). Upon the expiration of the Delay
Period, all payments and benefits delayed pursuant to this Section 15(c) shall
be paid or reimbursed to Participant in a lump sum, and any remaining payments
and benefits due under the Plan shall be paid or provided in accordance with the
normal payment dates specified for them herein.

16.   NO TRANSFER OR ASSIGNMENT OF EMPLOYEE’S RIGHTS

     Except as specified in Paragraph 17, an employee’s rights under the Plan
are his or hers alone and may not be transferred or assigned to, or availed of,
by any other person.

17.   BENEFICIARY DESIGNATION

     The beneficiary shall be one or more persons designated by the Participant
in accordance with the procedures established by the Committee who is entitled
to receive amounts contributed and/or earned by the Participant and/or act on
behalf of the Participant, pursuant to Paragraph 15.

Page 4 of 7



--------------------------------------------------------------------------------



 



SALLIE MAE
EMPLOYEE STOCK PURCHASE PLAN
Amended and Restated as of February 15, 2008

18.   CLAIMS PROCEDURES

     A Participant may appeal a denial of benefits under this Plan by submitting
a written statement appealing the decision, normally within 60 days of the
denial of the benefit by the Committee. In the written statement, the
Participant must state reasons why the claim should not have been denied. Also,
the written statement should be accompanied by any documents, additional
information or comments that might be helpful to the Committee. In this manner,
the Committee intends to afford any Participant or beneficiary whose claim for
benefits has been denied a reasonable opportunity for a review of the decision.
Written appeals must be sent to:
The Employee Stock Purchase Plan Committee
Mail Stop V5102
SLM Corporation
12061 Bluemont Way
Reston, VA 20190
     The Committee will review a Participant’s appeal and will promptly notify
such Participant in writing of the decision. Normally, this decision will be
made within 60 days of receipt of the appeal, but this period may be extended to
no more than 120 days if special circumstances require additional time. In such
a case, the Participant will be notified before the end of the initial 60-day
period of the reasons for the extension.

19.   TERMINATION AND AMENDMENTS TO PLAN

  (a)   The Corporation may at any time terminate the Plan or change the
aggregate number of common shares that may be purchased under the Plan.     (b)
  The Committee may at any time or times amend the Plan (including amendments to
Appendix A to add or delete designated subsidiaries).     (c)   Nothing
contained in this Plan shall be construed to prevent the Corporation from taking
any corporate action which is deemed by the Corporation to be appropriate or in
its best interest, whether or not such action would have an adverse effect on
the Plan or any rights granted under the Plan. No employee, beneficiary or other
person or entity shall have any claim against the Corporation as a result of any
such action.

20.   INDEMNITY

     The Corporation shall, consistent with applicable law, indemnify members of
the Committee from any liability, loss or other financial consequence with
respect to any act or omission relating to the Plan to the same extent and
subject to the same conditions as specified in the indemnity provisions
contained in the By-Laws and Regulations of the Corporation.

21.   LIMITATIONS ON SALE OF STOCK PURCHASED UNDER THE PLAN

     The Plan is intended to provide common stock for investment and not for
resale. The Corporation does not, however, intend to restrict the sale of the
stock other than in accordance with the Corporation’s general policies regarding
the sale of the Corporation’s stock. The employee assumes the risk of any market
fluctuations in the price of such stock.

22.   PAYMENT OF EXPENSES RELATED TO PLAN

     The cost, if any, for the delivery of shares to a Participant or
commissions upon the sale of stock shall be paid by the Participant using such
service. Other expenses associated with the Plan, if any, at the discretion of
the Committee, will be allocated as deemed appropriate by the Committee.

23.   OPTIONEES NOT STOCKHOLDERS

     Neither the granting of an Option to an employee, nor the deductions from
his or her pay shall cause such employee to be a stockholder of the shares
covered by an Option until such shares have been purchased by and issued to him
or her.

24.   FEDERAL AND STATE INCOME TAX REQUIREMENTS

     The Employers, in accordance with Sections 3102(a) and 3402(a) of the Code
and applicable state law, are required to

Page 5 of 7



--------------------------------------------------------------------------------



 



SALLIE MAE
EMPLOYEE STOCK PURCHASE PLAN
Amended and Restated as of February 15, 2008
withhold from the wages of participating employees, in any payroll period in
which compensation is deemed received by the employee, employment and income
taxes with respect to the amount that is considered compensation includable in
the employee’s gross income. An employee will be required to pay over to the
Corporation or to the Employer funds sufficient to meet any tax obligation if
any employee’s current compensation or amounts withheld from the option exercise
are not sufficient to meet the employment and income tax withholding obligation.

25.   NO EMPLOYMENT RIGHTS

     Nothing in the Plan shall confer upon any employee any right to continued
employment, or interfere with the right of the Corporation or the Employers to
terminate his or her employment at any time, for any reason.

26.   EFFECTIVE DATE

     This current amendment and restatement is effective February 15, 2008.
          IN WITNESS WHEREOF, SLM Corporation has caused this instrument to be
duly executed in its name and on its behalf.

             
 
  SLM Corporation    
 
           
 
  By   /s/ JONI REICH
 
   

Page 6 of 7



--------------------------------------------------------------------------------



 



SALLIE MAE
EMPLOYEE STOCK PURCHASE PLAN
Amended and Restated as of February 15, 2008
APPENDIX A
DESIGNATED SUBSIDIARIES
Sallie Mae, Inc.
Student Loan Funding Resources
SLM Financial Corporation
Student Assistance Corporation
SLM Education Loan Corporation
General Revenue Corporation
.Pioneer Credit Recovery
UPromise Services
UPromise Investments
AMS
Nellie Mae, Inc.
NELA
Southwest Student Services Corp.
SLM Education Credit Finance
SLM Investment Corp.
The Sallie Mae Bank
Asset Performance Group
Arrow Financial Services
GRP Financial Services

Page 7 of 7